In a matrimonial action, plaintiff wife appeals from an order of the Supreme *859Court, Kings County (Imperato, Ref.), dated April 28, 1983, which, upon her motion, inter alia, for upward modification of the child support provision in a judgment of divorce, increased child support to only $75 per week per child. I Order modified, on the law and the facts, by increasing the child support payments for each of the three children to the sum of $125 per week per child, which, together with the alimony of $43.75 per week, makes a total of $418.75 per week payable by defendant husband to plaintiff. As so modified, order affirmed, with costs to plaintiff, f In our opinion, under the circumstances of this case, the referee should have taken into account the annual bonuses defendant receives, along with his annual salary, in determining his financial means and resources and the reasonable amount that he should pay for child support. Gibbons, J. P., O’Connor, Boyers and Lawrence, JJ., concur.